                                Case 4:19-cv-10941-SDD-DRG ECF No. 22 filed 02/05/20                                             PageID.170         Page 1 of 5



                                Jason T. Brown
                                E-mail: jtb@jtblawgroup.com
                                Patrick S. Almonrode
                                E-mail: patalmonrode@jtblawgroup.com
                                BROWN, LLC
                                111 Town Place Square, Suite 400
                                Jersey City, NJ 07310
                                Phone: (877) 561-0000
                                Fax: (855) 582-5297
                                Attorneys for Plaintiffs/Relators

                                Abby Pendleton (SBN 55736)
                                apendleton@thehlp.com
                                Clinton Mikel (SBN 251319)
                                cmikel@thehlp.com
                                The Health Law Partners, P.C.
                                32000 Northwestern Hwy., Suite 240
                                Farmington Hills, MI 48334
The Health Law Partners, P.C.




                                P: (248) 996-8510; F: (248) 996-8525
                                Attorneys for Defendant(s)


                                                   IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE EASTERN DISTRICT OF MICHIGAN
                                                              SOUTHERN DIVISION
                                 United States of America, ex rel.,          Case No.: 4:19-cv-10941-SDD-DRG
                                 Samantha Gates, Curtis Moore, and      (D. Ct. Judge, Hon. Stephanie Dawkins -Davis)
                                 Vanessa Pawlak,                                    (Magistrate, Hon. David R. Grand)


                                 Plaintiffs,
                                                                                                           Stipulation to Extend Defendants’ Time
                                            vs.                                                                     to Answer, Move, or Otherwise
                                                                                                                     Respond to the Complaint, and
                                 Centria Healthcare, Et. Al.                                                                       Proposed Order

                                 Defendants.




                                Stipulation to Extend Defendants’ Time to Answer, Move, or Otherwise Respond to the Complaint, and Proposed Order
                                Case No.: 4:19-cv-10941-SDD-DRG
                                Case 4:19-cv-10941-SDD-DRG ECF No. 22 filed 02/05/20                                             PageID.171         Page 2 of 5




                                Stipulation to Extend Defendants’ Time to Answer, Move, or Otherwise
                                                         Respond to the Complaint, and Proposed Order


                                          WHEREAS, on March 29, 2019, Plaintiffs/Relators filed a complaint under seal,
                                pursuant to 31 U.S.C. § 3730(b)(2) (Dkt. No., 1) (“Complaint”); and


                                          WHEREAS, on December 9, 2019, Plaintiff, the United States of America, filed a
                                Notice of Election to Decline Intervention, through Assistant United States Attorney,
                                Jonny Zajac (Dkt. No., 8); and


                                          WHEREAS, on December 30, 2019, the Honorable District Judge, Sean F. Cox,
                                issued an order unsealing the Complaint (Dkt. No., 9); and
The Health Law Partners, P.C.




                                          WHEREAS, on February 3, 2020, counsel for Defendants returned to
                                Plaintiffs/Relators’ counsel, signed waivers of summons/service, accepting service on
                                behalf of all Defendants;


                                          IT IS HEREBY STIPULATED by and between the parties hereto through their
                                respective attorneys, that Defendants, Centria Healthcare, Scott Barry, Alicia Kidwell,
                                Kyle Kidwell, Richard Loewenstein, Steven Merahn, M.D., Mark Mitchell, Michelle
                                Carter Pierce, Darren Schwartz, Jeffrey Steigerwald, and Chris Wilcox, will have
                                additional time within which to answer, move, or otherwise respond to Plaintiff/Relators’
                                Complaint.


                                        Therefore, the last day for Defendants to answer, move or otherwise respond to
                                Plaintiffs/Relators’ Complaint is Wednesday, April 1, 2020.




                                                                                                             1
                                Stipulation to Extend Defendants’ Time to Answer, Move, or Otherwise Respond to the Complaint, and Proposed Order
                                Case No.: 4:19-cv-10941-SDD-DRG
                                Case 4:19-cv-10941-SDD-DRG ECF No. 22 filed 02/05/20                                             PageID.172         Page 3 of 5




                                 Dated: February 5, 2020                                                   THE HEALTH LAW PARTNERS, P.C.


                                                                                                           /s/ Abby Pendleton
                                                                                                           Abby Pendleton, Attorney for Defendants
                                                                                                           Centria Healthcare, Scott Barry, Alicia
                                                                                                           Kidwell, Kyle Kidwell, Richard
                                                                                                           Loewenstein, Steven Merahn, M.D., Mark
                                                                                                           Mitchell, Michelle Carter Pierce, Darren
                                                                                                           Schwartz, Jeffrey Steigerwald, and
                                                                                                           Chris Wilcox

                                 Dated: February 5, 2020                                                   BROWN, LLC

                                                                                                           /s/ Jason Brown______
                                                                                                           Jason T. Brown, Attorney for
The Health Law Partners, P.C.




                                                                                                           Plaintiffs/Relators United States of
                                                                                                           America ex rel., Samantha Gates, Curtis
                                                                                                           Moore and Vanessa Pawlak


                                                                                                  ORDER
                                          Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendants shall answer,
                                move, or otherwise respond to Plaintiffs/Relators complaint on or before Wednesday,
                                April 1, 2020.


                                          IT IS SO ORDERED.


                                DATED: ____________, 2020


                                                                                               _______________________
                                                                                               Honorable Stephanie Dawkins -Davis
                                                                                               United States District Court Judge


                                                                                                             2
                                Stipulation to Extend Defendants’ Time to Answer, Move, or Otherwise Respond to the Complaint, and Proposed Order
                                Case No.: 4:19-cv-10941-SDD-DRG
                                Case 4:19-cv-10941-SDD-DRG ECF No. 22 filed 02/05/20                                             PageID.173         Page 4 of 5




                                                                                      PROOF OF SERVICE
                                                           STATE OF MICHIGAN, COUNTY OF OAKLAND
                                        At the time of service, I was over 18 and not a party to this action. I am employed in
                                the County of Oakland, State of Michigan. My business address is 32000 Northwestern
                                Highway, Suite 240, Farmington Hills, Michigan, 48334.


                                        On February 5, 2020, I served true copies of the foregoing document(s) described as
                                Stipulation to Extend Defendants’ Time to Answer, Move, or Otherwise Respond to
                                the Complaint, and Proposed Order
                                        on the interested parties:

                                                                     JASON T. BROWN
The Health Law Partners, P.C.




                                                                     jtb@jtblawgroup.com
                                                                     PATRICK S. ALMONRODE
                                                                     patalmonrode@jtblawgroup.com
                                                                     BROWN, LLC
                                                                     111 Town Place Square, Suite 400
                                                                     Jersey City, NJ 07310
                                                                     Phone: (877) 561-0000
                                                                     Fax: (855) 582-5297
                                                                     Attorneys for Plaintiffs/Relators
                                                                     Samantha Gates, Curtis Moore, and
                                                                     Vanessa Pawlak

                                                                     JONNY ZAJAC
                                                                     jonny.zajac@usdoj.gov
                                                                     Assistant United States Attorney
                                                                     U.S. DEPARTMENT OF JUSTICE
                                                                     211 W. Fort Street, Suite 2001
                                                                     Detroit, MI 48226
                                                                     Phone: (313) 226-0230

                                        CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                document(s) with the Clerk of the Court by using the CM/ECF system. Participants in
                                                                                                              i
                                Proof of Service
                                Stipulation to Extend Defendants’ Time to Answer, Move, or Otherwise Respond to the Complaint, and Proposed Order
                                Case No.: 4:19-cv-10941-SDD-DRG
                                Case 4:19-cv-10941-SDD-DRG ECF No. 22 filed 02/05/20                                             PageID.174         Page 5 of 5




                                the case who are registered CM/ECF users will be served by the CM/ECF system.
                                Participants in the case who are not registered CM/ECF users will be served by mail or by
                                other means permitted by the court rules.


                                        I declare under penalty of perjury under the laws of the United States of America
                                that the foregoing is true and correct and that I am employed in the office of a member of
                                the Bar of this Court at whose direction the service was made.


                                        Executed on February 5, 2020, at Farmington Hills, Michigan.


                                                                                               /s/ Abby Pendleton
                                                                                               Abby Pendleton
The Health Law Partners, P.C.




                                4822-5042-5779, v. 2




                                                                                                             ii
                                Proof of Service
                                Stipulation to Extend Defendants’ Time to Answer, Move, or Otherwise Respond to the Complaint, and Proposed Order
                                Case No.: 4:19-cv-10941-SDD-DRG
